Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Mountain Province Diamonds Provides Gahcho Kue Diamond Project Update << - 2007 Winter Drill Program Returns Exceptional Micro-diamond Results - Tuzo Core Drilling Indicates Substantial Flaring and Continuity to Depth - Kimberlite Volumes Increase Substantially - 2orth Lobe Bulk Sampling Program Concluded >> Shares Issued and Outstanding: 59,788,881 TSX: MPV AMEX: MDM TORONTO and NEW YORK, Nov. 6 /CNW/ - Mountain Province Diamonds Inc (TSX: MPV, AMEX: MDM) (the "Company") today announced the results of the 2007 core drilling program at the Gahcho Kue diamond project in Canada's Northwest Territories. The primary purpose of the drill program, which was managed by project operator De Beers Canada Inc ("De Beers"), was to more fully define the volume, geology, dilution, density and grade of the Tuzo and 5034 East
